Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
This action is responsive to remarks and amendment filed on 11/20/2020.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.
Claims 1-20 are pending in this Office Action.  Claims 1, 9 and 17 are independent claims.

Remarks
The claims and only the claims form the metes and bounds of the invention will be addressed.  “Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).  Limitations appearing in the specification but not recited in the claim are not read into the claim.  In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969)” (MPEP p 2100-8, c 2, I 45-48; p 2100-9, c 1, l 1-4).  The Examiner has full latitude to interpret each claim in the broadest reasonable interpretation in light of the specification.  See MPEP 2111 [R-1].  The Examiner will reference prior art using terminology familiar to one of ordinary skill in the art.  Such an approach is broad in concept and can be either explicit or implicit in meaning.

Response to Arguments
Applicant's arguments with respect to claims 1-20 have been fully considered but they are not persuasive.
Regarding claims 1, 9 and 17, the amended claims 1, 9 and 17, introduce new limitation and the applicant argued that Corbett in view of Goeppinger does not teach the newly added limitations.
In response to the amendment and the argument, Examiner respectfully submits Corbett in view of Phillipps explicitly teaches the features as the amended claims 1, 9 and 17 per the rejection under 103(a).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5-11, 13-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Corbett et al. (US Pub. No. 2016/0267610 A1), hereinafter “Corbett” in view of Phillipps et al. (US Pub. No. 2014/0236875 A1), hereinafter “Phillipps”.
Regarding claim 1, Corbett teaches a computer-implemented method comprising: 
receiving digital content of a plurality of web listings, each web listing representing an item and comprising a plurality of attributes associated with the respective item Corbett, See [0020], the data warehouse 130 may include several property listings 110, such as several hundred thousand to several million or more, for example. The data representing each property listing may include data for one or more images 111 (e.g., photos of vacation rental units, real property, etc.), an image identifier 113 associated with each image 111, a listing identifier 114 associated with each image 111 and listing attributes associated with each property listing (e.g., zip code, address, number of bed rooms, number of bath rooms, number of sleeps, a geolocation, etc.)); 
receiving a request to process a first item represented by a first web listing and a second item represented by a second web listing (Corbett, See [0020], the data warehouse 130 may include several property listings 110, such as several hundred thousand to several million or more, for example. The data representing each property listing may include data for one or more images 111 (e.g., photos of vacation rental units, real property, etc.), an image identifier 113 associated with each image 111, a listing identifier 114 associated with each image 111 and listing attributes associated with each property listing (e.g., zip code, address, number of bed rooms, number of bath rooms, number of sleeps, a geolocation, etc.).); 
detecting an attribute of the first item for which a value does not exist within the first web listing (Corbett, See [0025], As one example, the listing attributes 139 for a zip code have already been determined to match based on the selection key 151; therefore, attribute count 139 may be incremented to a value of 1. Further to the example, listing 110' may include listing attributes 115 for; number of bed rooms=4; number of bathrooms=2; and number of sleeps=5. Listing 110'' may include listing attributes 115 for; number of bedrooms=4; number of bathrooms=3; and number of sleeps=5. The listing attributes 115 for the number of bed rooms and number of sleeps match, but the number of bath rooms do not match. Accordingly, the bath rooms do not match. (NOTE:  the example is the number does not match.  However, does not match can be a value missing));
executing a deduplication operation based on the first and second web listings (Corbett, See [0029], Computer resource 120 and/or computer server resources 140 may reduce data storage space in the data warehouse 130 that is allocated to duplicate listings 110. Duplicate listings 110 may be consolidated into a single listing 110, may be deleted or otherwise removed from the data warehouse 130, or may be included in a data representing a report, for example.)  and does not explicitly disclose creating, via a machine learning algorithm, an inferred value for the non-existent value of the attribute of the first web listing,  wherein the machine learning algorithm receives values of one or more of other attributes of the first item that are already included in the first web listing as inputs and predicts the inferred value of the first item based on the values of the first item that are already included in the first web listing; determining that the digital content of the first and second web listings are directed to a same item when the values of the one or more other attributes of the first item and the inferred value of the first item are each a match to a corresponding attribute values of the second item.
However, Phillipps teaches:
creating, via a machine learning algorithm, an inferred value for the non-existent value of the attribute of the first web listing, wherein the machine learning algorithm receives values of one or more of other attributes of the first item that are already included in the first web listing as inputs and predicts the inferred value of the first item based on the values of the first item that are already included in the first web listing (Phillipps, See [0048]-[0050], machine learning.  See [0092], The function generator module 301, in certain embodiments, is configured to generate a plurality of learned functions based on training data from the data receiver module 300. A learned function, as used herein, comprises a computer readable code that accepts an input and provides a result. A learned function may comprise a compiled code, a script, text, a data structure, a file, a function, or the like. In certain embodiments, a learned function may accept instances of one or more features as input, and provide a result, such as a classification, a confidence metric, an inferred function, a regression function, an answer, a prediction, a recognized pattern, a rule, a recommendation, an evaluation, a marketing offer, a navigation link, a suggested search term, a search result, or the like. In another embodiment, certain learned functions may accept instances of one or more features as input, and provide a subset of the instances, a subset of the one or more features, or the like as an output. In a further embodiment, certain learned functions may receive the output or result of one or more other learned functions as input, such as a Bayes classifier, a Boltzmann machine, or the like); 
determining that the digital content of the first and second web listings are directed to a same item when the values of the one or more other attributes of the first item and the inferred value of the first item are each a match to a corresponding attribute values of the second item (Phillipps, See [0111], The predictive correlation module 318, in certain embodiments, is configured to harvest metadata regarding which features correlate to higher confidence metrics, to determine which feature was predictive of which outcome or result, or the like. In one embodiment, the predictive correlation module 318 determines the relationship of a feature's predictive qualities for a specific outcome or result based on each instance of a particular feature. In other embodiments, the predictive correlation module 318 may determine the relationship of a feature's predictive qualities based on a subset of instances of a particular feature. For example, the predictive correlation module 318 may discover a correlation between one or more features and the confidence metric of a predicted result by attempting different combinations of features and subsets of instances within an individual feature's dataset, and measuring an overall impact on predictive quality, accuracy, confidence, or the like. The predictive correlation module 318 may determine predictive features at various granularities, such as per feature, per subset of features, per instance, or the like).
Hence, it would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to combine Corbett and Phillipps because Phillipps provides an input module is configured to receive information from multiple sources. The information may be associated with a user of a website. A machine learning module is configured to apply machine learning to the information to produce a machine learning result. A website adaptation module is configured to adapt the website for the user in real-time based on the machine learning result (Phillipps, See ABSTRACT) can be utilized by Corbett to calculate value of the similar entities to find out the similarity.

Regarding claim 2, Corbett in view of Phillipps further teaches the computer-implemented method of claim 1, wherein the executing of the deduplication operation comprises removing at least one of the first web listing and the second web listing from an inventory which includes the plurality of web listings (Corbett, See [0029]). 
Regarding claim 3, Corbett in view of Phillipps further teaches the computer-implemented method of claim 1, wherein the executing of the deduplication operation comprises aggregating digital content from the first and second web listings, and storing the aggregated digital content in an inventory (Corbett, See [0029]). 
Regarding claim 5, Corbett in view of Phillipps further teaches the computer-implemented method of claim 1, wherein the first web listing represents a first rental property listing and the second web listing represents a second rental property listing (Corbett, See [0020]). 
Regarding claim 6, Corbett in view of Phillipps further teaches the computer-implemented method of claim 5, wherein the attributes of each of the first and second real property rental listings comprise one or more of a geographic location, a number of rooms, a number of bathrooms, a maximum number of allowed sleeping occupants, and images, of the respective property rental (Corbett, See [0020]). 
Regarding claim 7, Corbett in view of Phillipps further teaches the computer-implemented method of claim 6, wherein the determining the inferred value for the missing value comprises predicating an inferred value for the number of rooms of the first rental property listing based on one or more of a maximum number of allowed sleeping occupants and a number of bathrooms, of the first rental property listing (Corbett, See [0020]). 
Regarding claim 8, Corbett in view of Phillipps further teaches the computer-implemented method of claim 6, wherein determining the inferred value for the missing value comprises predicating an inferred value for the number of bathrooms of the first rental property listing based on one or more of a maximum number of allowed sleeping occupants and a number of rooms, of the first rental property listing (Corbett, See [0020]). 

Regarding claim 9, Corbett teaches a computing system comprising: 
a network interface (Corbett, See Figure 10) configured to receive digital content of a plurality of web listings, each web listing representing an item and comprising a plurality of attributes associated with the respective item (Corbett, See [0020], the data warehouse 130 may include several property listings 110, such as several hundred thousand to several million or more, for example. The data representing each property listing may include data for one or more images 111 (e.g., photos of vacation rental units, real property, etc.), an image identifier 113 associated with each image 111, a listing identifier 114 associated with each image 111 and listing attributes associated with each property listing (e.g., zip code, address, number of bed rooms, number of bath rooms, number of sleeps, a geolocation, etc.)); and 
a processor (Corbett, See Figure 10) configured to 
receive digital content of a plurality of web listings, each web listing representing an item and comprising a plurality of attributes associated with the respective item (Corbett, See [0020], the data warehouse 130 may include several property listings 110, such as several hundred thousand to several million or more, for example. The data representing each property listing may include data for one or more images 111 (e.g., photos of vacation rental units, real property, etc.), an image identifier 113 associated with each image 111, a listing identifier 114 associated with each image 111 and listing attributes associated with each property listing (e.g., zip code, address, number of bed rooms, number of bath rooms, number of sleeps, a geolocation, etc.)); 
receive a request to process a first item represented by a first web listing and a second item represented by a second web listing (Corbett, See [0020], the data warehouse 130 may include several property listings 110, such as several hundred thousand to several million or more, for example. The data representing each property listing may include data for one or more images 111 (e.g., photos of vacation rental units, real property, etc.), an image identifier 113 associated with each image 111, a listing identifier 114 associated with each image 111 and listing attributes associated with each property listing (e.g., zip code, address, number of bed rooms, number of bath rooms, number of sleeps, a geolocation, etc.).); 
detect an attribute of the first item for which a value does not exist within the first web listing (Corbett, See [0025], As one example, the listing attributes 139 for a zip code have already been determined to match based on the selection key 151; therefore, attribute count 139 may be incremented to a value of 1. Further to the example, listing 110' may include listing attributes 115 for; number of bed rooms=4; number of bathrooms=2; and number of sleeps=5. Listing 110'' may include listing attributes 115 for; number of bedrooms=4; number of bathrooms=3; and number of sleeps=5. The listing attributes 115 for the number of bed rooms and number of sleeps match, but the number of bath rooms do not match. Accordingly, the attribute count 139 may be incremented by 2 to a value of 3 to indicate that two other listing attributes 115 matched between listings 110' and 110'' (e.g., zip code, number of bed rooms and number of sleeps matched, but the number of bath rooms do not match. (NOTE:  the example is the number does not match.  However, does not match can be a value missing));
execute a deduplication operation based on the first and second web listings (Corbett, See [0029], Computer resource 120 and/or computer server resources 140 may reduce data storage space in the data warehouse 130 that is allocated to duplicate listings 110. Duplicate listings 110 may be consolidated into a single listing 110, may be deleted or otherwise removed from the data warehouse 130, or may be included in a data representing a report, for example.)  and does not explicitly disclose create, via a machine learning algorithm, an inferred value for the non-existent value of the attribute of the first web listing,  wherein the machine learning algorithm receives values of one or more of other attributes of the first item that are already included in the first web listing as inputs and predicts the inferred value of the first item based on the values of the first item that are already included in the first web listing; determine that the digital content of the first and second web listings are directed to a same item when the values of the one or more other attributes of the first item and the inferred value of the first item are each a match to a corresponding attribute values of the second item.
However, Phillipps teaches:
create, via a machine learning algorithm, an inferred value for the non-existent value of the attribute of the first web listing, wherein the machine learning algorithm receives values of one or more of other attributes of the first item that are already included in the first web listing as inputs and predicts the inferred value of the first item based on the values of the first item that are already included in the first web listing (Phillipps, See [0048]-[0050], machine learning. See [0092], The function generator module 301, in certain embodiments, is configured to generate a plurality of learned functions based on training data from the data receiver module 300. A learned function, as used herein, comprises a computer readable code that accepts an input and provides a result. A learned function may comprise a compiled code, a script, text, a data structure, a file, a function, or the like. In certain embodiments, a learned function may accept instances of one or more features as input, and provide a result, such as a classification, a confidence metric, an inferred function, a regression function, an answer, a prediction, a recognized pattern, a rule, a recommendation, an evaluation, a marketing offer, a navigation link, a suggested search term, a search result, or the like. In another embodiment, certain learned functions may accept instances of one or more features as input, and provide a subset of the instances, a subset of the one or more features, or the like as an output. In a further embodiment, certain learned functions may receive the output or result of one or more other learned functions as input, such as a Bayes classifier, a Boltzmann machine, or the like); 
determine that the digital content of the first and second web listings are directed to a same item when the values of the one or more other attributes of the first item and the inferred value of the first item are each a match to a corresponding attribute values of the second item (Phillipps, See [0111], The predictive correlation module 318, in certain embodiments, is configured to harvest metadata regarding which features correlate to higher confidence metrics, to determine which feature was predictive of which outcome or result, or the like. In one embodiment, the predictive correlation module 318 determines the relationship of a feature's predictive qualities for a specific outcome or result based on each instance of a particular feature. In other embodiments, the predictive correlation module 318 may determine the relationship of a feature's predictive qualities based on a subset of instances of a particular feature. For example, the predictive correlation module 318 may discover a correlation between one or more features and the confidence metric of a predicted result by attempting different combinations of features and subsets of instances within an individual feature's dataset, and measuring an overall impact on predictive quality, accuracy, confidence, or the like. The predictive correlation module 318 may determine predictive features at various granularities, such as per feature, per subset of features, per instance, or the like).
Hence, it would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to combine Corbett and Phillipps because Phillipps provides an input module is configured to receive information from multiple sources. The information may Phillipps, See ABSTRACT) can be utilized by Corbett to calculate value of the similar entities to find out the similarity.

Regarding claims 10-11 and 13-16, the instant claims are system claims which correspond to the method claims 2-3 and 5-8 above, therefore they are rejected for the same reason as set forth above.

Regarding claim 17, Corbett teaches a computer-implemented method comprising: 
receiving digital content of a plurality of web listings, each web listing representing an item and comprising a plurality of attributes associated with the respective item (Corbett, See [0020], the data warehouse 130 may include several property listings 110, such as several hundred thousand to several million or more, for example. The data representing each property listing may include data for one or more images 111 (e.g., photos of vacation rental units, real property, etc.), an image identifier 113 associated with each image 111, a listing identifier 114 associated with each image 111 and listing attributes associated with each property listing (e.g., zip code, address, number of bed rooms, number of bath rooms, number of sleeps, a geolocation, etc.)); 
receiving a request to process a first item represented by a first web listing and a second item represented by a second web listing (Corbett, See [0020], the data warehouse 130 may include several property listings 110, such as several hundred thousand to several The data representing each property listing may include data for one or more images 111 (e.g., photos of vacation rental units, real property, etc.), an image identifier 113 associated with each image 111, a listing identifier 114 associated with each image 111 and listing attributes associated with each property listing (e.g., zip code, address, number of bed rooms, number of bath rooms, number of sleeps, a geolocation, etc.).); 
detecting an attribute of the first item for which a value does not exist within the first web listing (Corbett, See [0025], As one example, the listing attributes 139 for a zip code have already been determined to match based on the selection key 151; therefore, attribute count 139 may be incremented to a value of 1. Further to the example, listing 110' may include listing attributes 115 for; number of bed rooms=4; number of bathrooms=2; and number of sleeps=5. Listing 110'' may include listing attributes 115 for; number of bedrooms=4; number of bathrooms=3; and number of sleeps=5. The listing attributes 115 for the number of bed rooms and number of sleeps match, but the number of bath rooms do not match. Accordingly, the attribute count 139 may be incremented by 2 to a value of 3 to indicate that two other listing attributes 115 matched between listings 110' and 110'' (e.g., zip code, number of bed rooms and number of sleeps matched, but the number of bath rooms do not match. (NOTE:  the example is the number does not match.  However, does not match can be a value missing));
executing a deduplication operation based on the first and second web listings (Corbett, See [0029], Computer resource 120 and/or computer server resources 140 may reduce data storage space in the data warehouse 130 that is allocated to duplicate listings 110. Duplicate listings 110 may be consolidated into a single listing 110, may be deleted or otherwise removed from the data warehouse 130, or may be included in a data representing a report, for example.)  and does not explicitly disclose creating, via a machine learning algorithm, an inferred value for the non-existent value of the attribute of the first web listing,  wherein the machine learning algorithm receives values of one or more of other attributes of the first item that are already included in the first web listing as inputs and predicts the inferred value of the first item based on the values of the first item that are already included in the first web listing; determining that the digital content of the first and second web listings are directed to a same item when the values of the one or more other attributes of the first item and the inferred value of the first item are each a match to a corresponding attribute values of the second item.
However, Phillipps teaches:
creating, via a machine learning algorithm, an inferred value for the non-existent value of the attribute of the first web listing, wherein the machine learning algorithm receives values of one or more of other attributes of the first item that are already included in the first web listing as inputs and predicts the inferred value of the first item based on the values of the first item that are already included in the first web listing (Phillipps, See [0048]-[0050], machine learning. See [0092], The function generator module 301, in certain embodiments, is configured to generate a plurality of learned functions based on training data from the data receiver module 300. A learned function, as used herein, comprises a computer readable code that accepts an input and provides a result. A learned function may comprise a compiled code, a script, text, a data structure, a file, a function, or the like. In certain embodiments, a learned function may accept instances of one or more features as input, and provide a result, such as a classification, a confidence metric, an inferred function, a regression function, an answer, a prediction, a recognized pattern, a rule, a recommendation, an evaluation, a marketing offer, a navigation link, a suggested search term, a search result, or the like. In accept instances of one or more features as input, and provide a subset of the instances, a subset of the one or more features, or the like as an output. In a further embodiment, certain learned functions may receive the output or result of one or more other learned functions as input, such as a Bayes classifier, a Boltzmann machine, or the like); 
determining that the digital content of the first and second web listings are directed to a same item when the values of the one or more other attributes of the first item and the inferred value of the first item are each a match to a corresponding attribute values of the second item (Phillipps, See [0111], The predictive correlation module 318, in certain embodiments, is configured to harvest metadata regarding which features correlate to higher confidence metrics, to determine which feature was predictive of which outcome or result, or the like. In one embodiment, the predictive correlation module 318 determines the relationship of a feature's predictive qualities for a specific outcome or result based on each instance of a particular feature. In other embodiments, the predictive correlation module 318 may determine the relationship of a feature's predictive qualities based on a subset of instances of a particular feature. For example, the predictive correlation module 318 may discover a correlation between one or more features and the confidence metric of a predicted result by attempting different combinations of features and subsets of instances within an individual feature's dataset, and measuring an overall impact on predictive quality, accuracy, confidence, or the like. The predictive correlation module 318 may determine predictive features at various granularities, such as per feature, per subset of features, per instance, or the like).
Hence, it would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to combine Corbett and Phillipps because Phillipps provides an Phillipps, See ABSTRACT) can be utilized by Corbett to calculate value of the similar entities to find out the similarity.

Regarding claim 19, Corbett in view of Phillipps further teaches the computer-implemented method of claim 17, wherein the outputting comprises aggregating digital content from the item and the data object and outputting the aggregated digital content for display on a display screen (Corbett, See Figure 8). 

Claims 4, 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Corbett in view of Phillipps as applied to claims 1, 9 and  17 above, and further in view of Chen et al. (US Pub. No. 2017/0364933 A1), hereinafter “Chen”.
Regarding claim 4 Corbett in view of Phillipps further teaches the computer-implemented method of claim 1, wherein the determining comprised predicating the inferred value for the non-existent value where the random forest algorithm receives as inputs the values of the one or more other attributes and outputs the inferred value (Phillipps, See [0052]-[0056], [0093], [0118] and Figures 6 and 8) and does not explicitly disclose wherein the determining comprised predicating, via a random forest algorithm.
However, CHEN teaches wherein the determining comprised predicating, via a random forest algorithm (CHEN, See [0101]). 
 CHEN provides the present disclosure relates to a method for predicting an order value. The method includes: obtaining information, wherein the information includes a historical order; determining an attribute feature of the historical order based on the information; and predicting the order value based on the attribute feature. The present disclosure also relates to a system for predicting the order value. The system includes a receiving module and a processing module, wherein the processing module is configured to predict the order value (CHEN, See ABSTRACT) can be utilized by Corbett and Phillipps to calculate value of the similar entities to find out the similarity.

Regarding claims 12 and 20, the instant claims are system and method claims which correspond to the method claim 4 above, therefore they are rejected for the same reason as set forth above.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Corbett in view of Phillipps as applied to claim 17 above, and further in view of Breaker et al. (US Pub. No. 2012/0311431 A1), hereinafter “Breaker”.
Regarding claim 18, Corbett in view of Phillipps does not explicitly disclose the computer-implemented method of claim 17, wherein the first web listing represents a first rental property listing and the data object represents a data block from a spreadsheet including a plurality of cells. 
Breaker teaches the computer-implemented method of claim 17, wherein the first web listing represents a first rental property listing and the data object represents a data block from a spreadsheet including a plurality of cells (Breaker, See Figure 3F). 
Hence, it would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to combine Corbett and Phillipps and Breaker because Breaker provides a computer-implemented method, a computer system, or a tangible computer-readable medium storing a set of instructions for execution on a processor may operate to automatically generate and update a single property website by aggregating MLS and other real estate listing data corresponding to a property listed within the MLS. The single property website may then be used to publicize the property to attract other brokers and buyers to the property while being linked to a plurality of data sources to provide dynamic and real-time information to a buyer or other brokers for a property (Breaker, See ABSTRACT) can be utilized by Corbett and Phillipps to represent web listing in different format.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Examiner's Note: Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.

			

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIOW-JY FAN whose telephone number is (571)270-7846.  The examiner can normally be reached on Monday-Friday 9AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIOW-JY FAN/            Primary Examiner, Art Unit 2168